         Case 5:19-cv-05787-JMG Document 60 Filed 01/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAIMARIA BODOR,
 individually and on behalf of all
 others similarly situated,

                        Plaintiff(s),                 Civil Action No.: 5:19-cv-05787-JMG
                v.

 MAXIMUS FEDERAL SERVICES, INC.

                        Defendant.

                      NOTICE OF WITHDRAWAL OF APPEARANCE

       Please take notice that Joanna K. Darcus respectfully withdraws her appearance as

counsel for Plaintiff Jaimaria Bodor and all others similarly situated.


Dated: January 25, 2021                       By: /s/ Joanna K. Darcus

                                              Joanna K. Darcus
                                              National Consumer Law Center
                                              1001 Connecticut Avenue NW, Suite 510
                                              Washington, DC 20036
                                              (202) 452-6252 tel.
                                              (202) 296-4062 fax
                                              jdarcus@nclc.org

                                              Counsel for Plaintiffs
         Case 5:19-cv-05787-JMG Document 60 Filed 01/25/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Joanna K. Darcus, hereby certify that, on January 25, 2021, I caused the foregoing

document to be served upon all counsel by e-mail through the ECF system.


                                                            /s/ Joanna K. Darcus
                                                           Joanna K. Darcus




                                               2
